Title: From Thomas Jefferson to Ebenezer Hazard, 18 February 1791
From: Jefferson, Thomas
To: Hazard, Ebenezer



Sir
Philadelphia Feb. 18. 1791.

I return you the two volumes of records, with thanks for the opportunity of looking into them. They are curious monuments of the infancy of our country. I learn with great satisfaction that you are about committing to the press the valuable historical and state-papers you have been so long collecting. Time and accident are committing daily havoc on the originals deposited in our public offices. The late war has done the work of centuries in this business. The lost cannot be recovered; but let us save what remains: not by vaults and locks which fence them from the public eye and use, in consigning them to the waste of time, but by such a multiplication of copies, as shall place them beyond the reach of accident. This being the tendency of your undertaking be assured there is no one who wishes it a more complete success than Sir Your most obedient & most humble servt.,

Th: Jefferson

